
	
		I
		112th CONGRESS
		1st Session
		H. R. 329
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Department of Veterans Affairs Health Care
		  Programs Enhancement Act of 2001 and title 38, United States Code, to require
		  the provision of chiropractic care and services to veterans at all Department
		  of Veterans Affairs medical centers and to expand access to such care and
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Care Available to All
			 Veterans Act.
		2.Program for
			 provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans
			 Affairs Health Care Programs Enhancement Act of 2001 (38 U.S.C. 1710 note) is
			 amended—
			(1)by inserting
			 (1) before The program; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The program shall be carried out at
				not fewer than 75 medical centers by not later than December 31, 2012, and at
				all medical centers by not later than December 31,
				2014.
					.
			3.Expanded chiropractor
			 services available to veterans
			(a)Medical
			 servicesParagraph (6) of section 1701 of title 38, United States
			 Code, is amended by adding at the end the following new subparagraph:
				
					(H)Chiropractic
				services.
					.
			(b)Rehabilitative
			 servicesParagraph (8) of such section is amended by inserting
			 chiropractic, after counseling,.
			(c)Preventive
			 health servicesParagraph (9) of such section is amended—
				(1)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively;
			 and
				(2)by inserting after
			 subparagraph (E) the following new subparagraph (F):
					
						(F)periodic and preventative chiropractic
				examinations and
				services;
						.
				
